Citation Nr: 0531123	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-15 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to an increased disability rating in excess 
of 20 percent for traumatic arthritis of the spine, T12 
through L1.

5.  Entitlement to an increased initial disability rating in 
excess of 10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
February 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 RO decision that denied the 
veteran's claims for service connection for hepatitis C, 
bilateral hearing loss, tinnitus, and left knee disorder.  
The RO's decision also denied, in pertinent part, an 
increased disability rating for traumatic arthritis of the 
spine, T12 through L1.  In September 2002, the veteran filed 
a notice of disagreement (NOD) with this decision.  In May 
2003, the RO issued a statement of the case, and in June 
2003, the veteran filed a timely appeal.  

In December 2004, the RO issued a rating decision which 
granted service connection at a 10 percent initial disability 
rating for hepatitis C, effective from November 2001.  In 
March 2005, the veteran filed an NOD seeking a higher initial 
disability rating for this condition.  In April 2005, the RO 
issued a statement of the case, and the following month, the 
veteran timely filed an appeal of this issue.

In May 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.    The veteran is not currently diagnosed to have 
bilateral hearing loss, and any current hearing loss that may 
exist began many years after service and was not caused by 
any incident of service.

2.  The veteran's current tinnitus began many years after 
service and was not caused by any incident of service.

3.  A left knee disorder, diagnosed as "left knee weakness - 
normal examination," was first diagnosed many years after 
the veteran's active military service, was not shown during 
service, and is not causally related to or otherwise 
aggravated by his service-connected disabilities.

4.  The veteran's traumatic arthritis of the spine, T12 
through L1, is not manifested by severe limitation of motion 
of the thoracic or lumbar spine, or limitation of flexion 
less than 30 degrees, symptoms consistent with severe 
lumbosacral strain, or with any neurological complaints 
associated with his lumbosacral spine.  

5.  Since the grant of service connection, the veteran's 
hepatitis C has been manifested by daily fatigue and malaise, 
and has required long term continuous medication.  The 
evidence does not indicate that the veteran's hepatitis C has 
been manifested by minor weight loss and hepatomegaly; or 
that it results in incapacitating episodes.


CONCLUSIONS OF LAW

1.  Claimed bilateral hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107  (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  The veteran did not incur a chronic left knee disorder as 
a result of his military service, nor is this condition a 
result of his service-connected disabilities.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1137, 5107 (West 2002), 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

4.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for the service-connected 
traumatic arthritis of the spine, T12 through L1, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (as effective prior to September 
26, 2003); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5243 (as effective as of September 26, 
2003); DeLuca v Brown, 8 Vet. App. 202 (1995); Butts v. 
Brown, 5 Vet. App. 532 (1993)

5.  The criteria for a 20 percent initial disability rating 
for hepatitis C have been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on each claim considered.  

I. Claims for Service Connection

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He attributes these conditions to 
his inservice duties as an armor crewman.  He is also 
claiming service connection for a left knee disorder, which 
he attributes to his service-connected right knee disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss and arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within the year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection is also warranted where the evidence shows 
that a disability is proximately due or the result of an 
already service-connected disability, or aggravated by an 
already service connected disability. 38 U.S.C.A. § 1131 
(West 2002), 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Historically, the veteran served on active duty in the Army 
from January 1977 to April 1981.  His report of separation, 
Form DD 214, listed his inservice specialty as armor crewman.  
His enlistment examination, performed in January 1977, noted 
essentially normal findings throughout.  A review of his 
service medical records revealed treatment for a variety of 
conditions, including extensive treatment for low back and 
right knee disorders.  In August 1979, he incurred trauma to 
the abdomen with right retroperitoneal hematoma and right 
colon injury.  He underwent an exploratory laparotomy, right 
hemicolectomy and ileo trasverse colostomy.  His service 
medical records were negative as to any complaints of, 
treatment for, or diagnoses of hearing loss, tinnitus, or 
left knee disorder.  A medical board report, dated in 
December 1981, noted diagnoses of anteromedial and 
anterolateral rotatory instability of the right knee with 
absent anterior cruciate function, and minimal healed 
compression fracture of T12 and L1.  The report concluded 
that the veteran was medically unfit for service, and  
recommended that he be discharged.  His discharge 
examination, dated in December 1981, noted that his ears were 
normal. It also was silent as to any complaints or diagnoses 
of a left knee disorder.  On the audiological evaluation 
performed at that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15
LEFT
0
0
0
15
5

A.  Bilateral Hearing Loss
 
At the May 2005 Travel Board hearing before the Board, the 
veteran testified that his inservice duties involved 
extensive noise exposure from artillery and tank fire, 
machine guns and tank engines.  At the hearing before the RO 
in September 2004, the veteran testified that he has not been 
medically diagnosed to have hearing loss, but that this 
condition had been present for some time.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In October 2004, a VA audiological examination was conducted.  
The report of this examination noted the veteran complaints 
of hearing loss and tinnitus.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
25
LEFT
15
15
20
25
25

Speech audiometry revealed speech recognition ability of 98 
percent in both ears.  The report concluded with a diagnosis 
of normal hearing and excellent speech recognition 
bilaterally.  The VA examiner noted that the immittance 
results were consistent with pure tone findings.  The VA 
examiner further opined that the veteran had normal hearing, 
and that he did not have hearing loss related to acoustic 
trauma during his military career.  

Although requested by the RO, the veteran has failed to 
identify any treatment providers who have treated him for his 
bilateral hearing loss.  In addition, a VA audiological 
examination concluded that his hearing was normal.  Thus, 
there are no current findings of impaired hearing in either 
ear. See 38 C.F.R. § 3.385.  Service connection may only be 
established if there is a current disability. Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Thus, his claim for service 
connection for hearing loss must be denied.  

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
diagnose himself to have hearing loss and then associate this 
condition with his active duty service.     

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss, if any, began years 
after his active duty and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Tinnitus

At the Travel Board hearing before the Board, the veteran 
testified that he has intermittent tinnitus in his ears.    

Given the veteran's inservice duties, the Board understands 
that on occasion he was exposed to loud noise while in the 
service.  Nevertheless, the Board concludes, based on a 
review of the entire record and the medical evidence 
contained therein, that the veteran's current tinnitus began 
many years after service and was not caused by any incident 
of service.

As noted above, the veteran's service medical records are 
completely silent as to any complaints of hearing loss or 
tinnitus.  In July 1989, he underwent an employment physical.  
The report of this examination was silent as to any 
complaints of tinnitus.  Physical examination of the ears 
revealed no evidence of disease or injury.  

The very first post-service complaint of or treatment for 
tinnitus is not shown until the veteran filed his claim for 
service connection in 2001, nineteen years after the 
veteran's discharge from the service.

The VA audiological examination, conducted in October 2004, 
noted the veteran's complaints of tinnitus.  However, the 
audiological evaluation revealed normal hearing and excellent 
speech recognition.  Moreover, the VA examiner opined that 
the veteran's current tinnitus was not related to acoustic 
trauma the veteran experienced during his military career.  
Thus, despite the fact that the veteran is currently shown to 
have a diagnosis of tinnitus, there is no competent evidence 
linking that condition to his military service.  

With regard to the veteran's contentions, as previously 
indicated, the United States Court of Appeals for Veterans' 
Claims (Court) has made clear that a layperson is not 
competent to provide evidence in matters requiring medical 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the veteran 
does not have the medical expertise to diagnose himself with 
tinnitus and then associate this condition with his active 
duty service.     

The weight of the credible evidence demonstrates that the 
veteran's current tinnitus began years after his active duty 
and was not caused by any incident of service.  As the 
preponderance of the evidence is against the claim for 
service connection for tinnitus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Left Knee Disorder

The veteran is seeking service connection for a left knee 
disorder.  At the May 2005 Travel Board hearing, the veteran 
asserted that he has developed a left knee disorder, 
secondary to it being overburdened as a result of his 
service-connected right knee and back disorders.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A review of the veteran's service medical records are 
completely silent as to any complaints of a left knee 
disorder.  Following his discharge from the service, the 
first complaint of, or diagnosis of, a left knee disorder is 
not shown until the veteran filed his claim seeking service 
connection for this condition in 2001, nineteen years after 
his discharge from the service. 

In June 2002, a VA examination for joints was conducted.  
Physical examination of the left knee revealed a range of 
motion consisting of extension to 0 degrees and flexion to 
130 degrees.  The left knee exhibited moderate crepitus, and 
medial collateral ligaments were intact.  X-ray examination 
of the left knee revealed a normal impression

In September 2004, a VA examination for joints was conducted.  
The examination report noted the veteran's complaints of 
weakness of the left knee.  Physical examination of the left 
knee revealed extension to 0 degrees and flexion to 130 
degrees.  McMurray, varus, valgus, anterior and posterior 
tests were all negative.  There was no effusion, erythema, 
heat, crepitus, or tenderness, and no limitation with 
repetitive uses.  Strength was 5/5 in all major extremities.  
X-ray examination of the left knee revealed bony structures 
that were intact and normally aligned, with normal joint 
space width, and no joint effusion.  The report concluded 
with a diagnosis of "left knee weakness - with normal 
examination."  It also noted a diagnosis of traumatic 
arthritis of the right knee with instability.  The VA 
examiner opined that it is less likely than not that the 
veteran's left knee condition is related to his right knee 
condition because there is no direct connection between two 
knees.

There is no medical evidence showing that a connection or 
relationship between the service-connected conditions and his 
left knee disorder is plausible.  There are no medical 
opinions of record indicating such a relationship possibly 
exists.  The veteran's contentions that the left knee 
condition is the result of his service-connected disabilities 
(i.e., impaired gait, pain, etc.) are not probative evidence 
as to causation, since he does not possess the requisite 
education, training, or experience to offer a medical 
opinion.  In sum, the only evidence in support of the 
veteran's claim is his allegations that his service-connected 
disabilities have caused the left knee condition.  There is 
no benefit of the doubt that can be resolved in his favor 
since there is no medical evidence pertinent to the claim.

Although the veteran is certainly competent to provide a 
report of a history of symptoms, he is not shown to have the 
requisite medical expertise to provide a clinical opinion as 
to the cause of the claimed disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492.  

As the preponderance of the evidence is against the claim for 
service connection for a left knee disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Claims for Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In evaluating the veteran's spine claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

In reviewing the file, the Board notes that the veteran 
submitted additional VA treatment records in May 2005, along 
with a waiver of his right to have the RO consider it.  



A. Traumatic Arthritis, T12 through L1.

The veteran is seeking an increased disability rating in 
excess of 20 percent for traumatic arthritis of the spine, 
T12 through L1.

Initially, the Board notes that the veteran was granted 
service connection at a noncompensable (0 percent) disability 
rating for traumatic arthritis of the spine, T12-L1, by an RO 
decision in February 1983.  In May 1990, the RO issued a 
rating decision granting an increased disability rating of 10 
percent for this condition, effective from August 1989.  A 
subsequent RO decision, dated in November 1992, increased the 
assigned disability rating to 20 percent, effective from 
April 1991.  Currently, the RO has assigned a 20 percent 
disability rating to this condition pursuant to Diagnostic 
Codes 5292 and 5237.

The Board notes that in August 2003, amendments were made to 
the criteria used in rating disabilities of the spine, to 
include disabilities of the thoracolumbar spine, effective 
from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any point 
after the veteran filed his current increased rating claim; 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2003).  
Evaluations of 0, 10, and 10 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
dorsal spine, and evaluations of 10, 20, and 40 percent were 
assigned for slight, moderate, and severe limitation of 
motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  "Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See Id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 20 percent for 
the veteran's traumatic arthritis of the spine, T12 through 
L1, whether under the "old" or "new" criteria.  

In June 2002, a VA examination for the spine was conducted.  
The report noted the veteran's complaints of low back pain, 
with flare-ups on a daily basis.  Physical examination 
revealed bilateral muscle spasms at L4 and L5.  Deep tendon 
reflexes were +2 throughout.  Range of motion testing of the 
lumbar spine revealed forward flexion to 80 degrees, with 
severe pain from 70 to 80 degrees; extension to 20 degrees 
with severe pain and crepitus; bilateral lateral rotation to 
20 degrees, with severe pain on the left greater than the 
right.  The report concluded with a diagnosis of lumbar 
strain with decreased range of motion.  

In January 2004, another VA examination for the spine was 
conducted.  The report of this examination noted the 
veteran's complaints of episodic pain in his low to mid 
spine, with cramping and muscle spasms.  Physical examination 
revealed a normal gait and posture.  Range of motion testing 
of the spine revealed forward flexion to 90 degrees (with 
pain beginning at 70 degrees), extension to 30 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
lateral rotation to 30 degrees, with pain at the extremes.  
The report noted that the was no change in the range of 
motion due to fatigue, weakness or during flare-ups.  There 
was tenderness at the right paravertebral muscles in the mid 
to low lumbar areas.  Sensory examination, and motor 
examination were reported as normal.  Straight leg raising 
tests were negative, bilaterally.  The report noted that the 
veteran reported 50 hours of incapacitating episodes due to 
his spine disorder in the past year.  The report concluded 
with a diagnosis of traumatic arthritis, lumbar spine, 
chronic low back pain.  

A treatment report, dated in August 2004, noted the veteran's 
complaints of low back pain.  The report noted that the back 
pain began after lifting a 50-pound bag of dog food earlier 
in the day. 

In September 2004, a hearing was conducted before a Decision 
Review Officer at the RO.  At the hearing, the veteran 
testified that he had been working at an animal shelter in a 
position that required lots of lifting.  He reported that he 
was not currently working, however, because he injured his 
back picking up a bag of feed in August 2004.  He indicated 
that he was receiving ongoing treatment for this condition

A physical therapy discharge assessment, dated in September 
2004, noted that the veteran continued to have pain in his 
mid and low back while performing his activities of daily 
living and vocational role.  Strength testing of the 
extremities, upper and lower, was reported as 5/5.  Strength 
testing of the thoracic and lumbar spine was reported to be 
4/5.  The report noted a clinical impression of good response 
to physical therapy treatment, pain decreased to mid and low 
back, range of motion within normal limits, 4/5 muscle 
strength, minimal muscle spasm to thoracic and lumbar 
paraspinalis muscle, increased endurance.

In September 2004, a VA examination for the spine was 
conducted.  The report of this examination noted the 
veteran's complaints of increasing low back pain, without 
radiation to other locations.  He indicated that it flares-up 
at times, and that he has missed many days of work due to 
this condition.  He reported precipitating factors to include 
immobilization and prolonged standing.  He reported that he 
had injured his back at work in August 2004, and had been 
placed on light duty.  He is able to walk unaided, and can 
walk one mile.  Physical examination revealed a symmetrical 
appearance of the spine.  Range of motion testing of the 
thoracolumbar spine revealed forward flexion to 70 degrees, 
extension to 30 degrees, bilateral lateral flexion to 30 
degrees, and bilateral lateral rotation to 30 degrees, with 
reported pain at the maximal points of motion.  There were no 
muscle spasms detected, and diffuse mild pain with palpation 
of the thoracolumbar spine.  Sensory examination and motor 
strength examination was normal.  Reflexes were normal, and 
Lasegue's sign was negative bilaterally.  MRI examination of 
the thoracic spine, performed in August 2004, revealed mild 
degenerative changes at the T3-T4, T4-T5, and T5-T6 disk 
levels, with no disk herniation seen at any level.  The 
spinal cord was normal in appearance, and there was no 
evidence of central stenosis at any level.  MRI examination 
of the lumbar spine, performed in August 2004, revealed 
changes of spondylosis at the L2-L3 and L5-S1 disk levels, 
and mild osteoarthritic changes at the L5-S1 face joints, 
with no disk herniation at any level.  The report concluded 
with diagnoses of traumatic arthritis at T12-L1 and 
degenerative changes of the spine at T3-T6 and L5-S1.  

At the May 2005 Travel Board hearing, the veteran testified 
that he experiences daily back pain and a limited range of 
motion in his spine.  He indicated that he had left his prior 
position working for an animal shelter because he could not 
meet the physical demands for this position.  He reported 
that he was currently employed sorting out and distributing 
items received by a charity organization.  He indicated that 
he operates a forklift, and sometimes lifts boxes.

With respect to the application of former Diagnostic Code 
5292 (pertaining to limitation of motion of the lumbar 
spine), the medical evidence reveals complaints of painful 
lumbar motion.  Nevertheless, the reduction in range of 
motion over time is not shown to be severe, even with full 
consideration of pain and fatigue. 38 C.F.R. §§ 4.40 and 
4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran's most recent VA examination, performed in September 
2004, revealed forward flexion to 70 degrees, extension to 30 
degrees, bilateral lateral flexion to 30 degrees, and 
bilateral lateral rotation to 30 degrees.
                       
The Board also finds that the evidence does not support the 
assignment of a disability rating in excess of 20 percent 
under former Diagnostic Code 5295 (pertaining to lumbosacral 
strain).  The record does not show that the veteran's 
disability is manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, or abnormal 
mobility on forced motion.  While the examiner indicated that 
the veteran's overall range of motion was somewhat 
restricted, it does not appear that he had "marked" 
limitation of forward bending or loss of lateral motion.  
Under the circumstances, the Board cannot conclude that the 
veteran's low back disability is "severe" so as to warrant 
the assignment of a higher evaluation based on lumbosacral 
strain.

With respect to current rating criteria, the Board 
acknowledges, as set forth previously, that the veteran has 
complained of muscle spasms and pain in his lower back and 
that there is some objective evidence of paraspinal 
tenderness, and limitation of motion.  However, as noted 
above, the objective evidence shows that, even when pain on 
motion is considered, the veteran can flex his back to more 
than 30 degrees, and that the spine is not ankylosed.  
Accordingly, there is no basis for assigning a higher rating 
under the "new" criteria for his lumbosacral spine 
disability picture.

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome (IDS), such as to warrant consideration of his 
lower back disability under the old Diagnostic Code 5293 or 
the new Diagnostic Code 5243.  There is also no evidence of 
fractured vertebrae, or ankylosis, that would support an 
evaluation under the criteria of Diagnostic Codes 5285, 5286, 
or 5289, respectively.  See 38 C.F.R. § 4.71a (2002).  
Finally, there is no evidence that the veteran' s spinal 
condition results in incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during any 
year being considered by this appeal, which would warrant a 
40 percent rating under the general formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004) 
(defining "incapacitating episode" as requiring bed rest 
prescribed by a physician.).  In short, a 20 percent 
disability rating, but no more, is warranted for the 
veteran's service-connected traumatic arthritis of the spine, 
T12 through L1.  

In reaching this decision, the Board has no reason to doubt 
that the veteran's service-connected low back disability 
limits his efficiency in certain tasks.  However, the 
evidence of record is not indicative of an exceptional or 
unusual disability picture of the lumbar spine and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's traumatic 
arthritis, T12 through L1, does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

B.  Hepatitis C

The veteran is seeking an increased initial disability rating 
in excess of 10 percent for hepatitis C.  

Since the veteran appealed the initial rating assigned for 
this condition, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The RO has evaluated the veteran's hepatitis C as 10 percent 
disabling pursuant to Diagnostic Code 7354.  The criteria 
under Diagnostic Code 7354, in effect since July 2, 2001 
(prior to the grant of service connection herein), provides a 
0 percent evaluation (noncompensable) for nonsymptomatic 
hepatitis C.  A 10 percent evaluation is assignable when 
there is serologic evidence of hepatitis C infection and the 
following signs and symptoms due to hepatitis C infection: 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 evaluation is assignable when signs and 
symptoms include daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with the symptoms described above) having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12-month period.  A 40 percent evaluation is 
assignable when signs and symptoms include daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with the symptoms 
described above) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent evaluation is assignable when signs and 
symptoms include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with the symptoms described above) having a total duration 
of at least six weeks during the past 12-month period, but 
not occurring constantly.  A 100 percent evaluation is 
assignable for near-constant debilitating symptoms (such as 
the symptoms described above).  38 C.F.R. § 4.114, DC 7354 
(2004).

The adjudicator is to evaluate sequelae of hepatitis C, such 
as cirrhosis or malignancy of the liver, under an appropriate 
diagnostic code, but is not to use the same signs and 
symptoms as the basis for evaluation under Diagnostic Code 
7354 and under a diagnostic code for sequelae.  38 C.F.R. § 
4.114, DC 7354, Note (1).  An "incapacitating episode" means 
"a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician."  38 C.F.R. § 
4.112, DC 7354, Note (2).  

In this case, based on these criteria and for the reasons 
noted below, the evidence of record establishes that the 
veteran's hepatitis C disability picture most nearly 
approximates the criteria for an initial evaluation of 20 
percent under Diagnostic Code 7354.  Therefore, the veteran's 
hepatitis C warrants a higher initial disability rating of 20 
percent.

The veteran filed his original claim seeking service 
connection for hepatitis C in November 2001.  A treatment 
report, dated in November 2001, noted an assessment of 
hepatitis C and mild intermittent elevation of liver function 
tests.  A treatment report, dated in December 2001, listed 
the veteran's weight as 180 pounds. A June 2002 VA 
examination for the spine noted his weight as 174 pounds.  

In June 2002, a VA examination for the intestines was 
conducted.  The report noted the veteran's complaints of 
nausea in the morning.  Physical examination of the abdomen 
revealed positive bowel sounds.  There was no evidence of 
malnutrition, anemia or debility.  The report concluded with 
diagnoses of gastric reflux and hepatitis C.  

A treatment report, dated in December 2003, noted that the 
veteran was being treated with Pegintron/Ribavirin for 
genotype 1b infection.  The report listed his weight as 173.  
A treatment report, dated in January 2004, noted that the 
veteran was in the twenty-third week of his antiviral 
medication.  The report noted worsening hemolytic anemia, and 
that he would be started on Procrit.  A treatment report, 
dated in February 2004, noted that the veteran was still 
taking Pegintron/Ribavirn, and that he was tolerating these 
medications well.  A June 2004 treatment report noted that 
the veteran has chronic active hepatitis C.  The report noted 
that he has been treated on the VA protocol with PEG-
interferon and ribavirin with an excellent response.  A 
treatment report, dated in June 2004, noted a diagnosis of 
disorder of iron metabolism.  A treatment report, dated in 
August 2004, noted that the veteran had completed his 
hepatitis C treatment.  

An oncology evaluation, dated in August 2004, noted that the 
veteran had been doing fine.  It noted that he has not been 
drinking and his ferritin level had been coming down.  The 
report noted that he has been doing well, but that he may 
need a phlebotomy.  Physical examination was unremarkable, 
and the report noted that the veteran does not have any of 
the usual stigmata of cirrhosis or liver disease, and that he 
was "doing fine."  The report concluded with an assessment 
of iron overload.  

A treatment report, dated in September 2004, noted that the 
veteran underwent a therapeutic phlebotomy.  The report 
listed the veteran's weight as 186.2 pounds.  Physical 
examination revealed no stigmata of chronic liver disease.  A 
treatment report, dated in October 2004, noted that he 
underwent another therapeutic phlebotomy.  

An oncology consultation report, dated in October 2004, noted 
that the veteran overall was feeling well.  He denied any 
fever, chills or other signs of infection.  No nausea or 
vomiting.  He reported frequent indigestions especially when 
eating or lying down at bed time.  

In September 2004, a hearing was conducted before a Decision 
Review Officer at the RO.  At the hearing, the veteran 
testified that he was diagnosed with hepatitis C about two 
and one-half years earlier.  

In September 2004, a VA examination of the liver was 
conducted.  The VA examiner noted that he had review the 
veteran's claims folder and computer records pursuant to the 
examination.  The report noted that the veteran was a forty-
five year old male with a history of Hepatitis C infection 
due to an inservice blood transfusion pursuant to a surgery 
conducted in August 1979.  The report noted that the veteran 
reported that he has feelings of fatigue every morning, and 
has to force himself to get up and do his daily activities.  
The veteran reported that he had to stay home from work for 
two weeks in the past year due to feeling tired.  He denied 
taking any medication for his liver disease at this time, but 
he was on interferon and ribavirin for his hepatitis and 
phlebotomy for his iron overload.  Physical examination 
revealed bowel sounds to be present, and the abdomen to be 
soft and nontender.  The liver was not palpable.  There was 
no ascities, and no evidence of portal hypertension.  No 
other signs of liver disease were indicated, and there was no 
evidence of malnutrition.  The report concluded with a 
diagnosis of chronic hepatitis C infection.  

A treatment report, dated in January 2005, listed his weight 
as 190.2 pounds.  A treatment report, dated in February 2005, 
noted that the veteran has a disorder of iron metabolism with 
moderate amounts seen on liver biopsy.  He reported symptoms 
of nausea, without fever or vomiting.  The report noted his 
weight as 187 pounds.  

A CT scan of the abdomen and pelvis, with IV contrast, was 
performed in April 2005.  The report concluded with an 
impression of two subcentimeter low attenuations areas in the 
liver which are most likely unopacified branches of the 
hepatic veins rather than focal hepatic lesions.  Otherwise 
no definite focal lesions in the liver were seen.  

At his May 2005 Travel Board hearing, the veteran reported 
that his Hepatitis C is manifested by symptoms of fatigue, 
light headedness, and shortness of breath.  He also reported 
that his weight fluctuates, and that he has symptoms of 
nausea and vomiting.  

The above evidence establishes that the veteran's hepatitis C 
objectively manifests as daily fatigue, nausea and malaise, 
and has required long term continuous medication.  
Accordingly, through the application of the benefit of the 
doubt, the veteran's hepatitis C is shown to warrant a 20 
percent initial disability rating since the grant of service 
connection.

Although the veteran's hepatitis C is shown to warrant a 20 
percent disability rating, an even higher rating is not 
warranted.  As previously indicated, under Diagnostic Code 
7354, the assignment of a 40 percent evaluation for hepatitis 
C requires a showing of daily fatigue, malaise and anorexia, 
with minor weight loss and hepatomegaly, or; incapacitating 
episodes (with the symptoms described above) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  There is no evidence of 
record indicating that the veteran's hepatitis C requires has 
resulted in minor weight loss and hepatomegaly.  Finally, 
neither the veteran, nor any physician, has noted episodes of 
hepatitis C so severe that they fit the definition of 
"incapacitating" noted above.  Accordingly, an initial 
evaluation in excess of 20 percent is thus not assignable 
under Diagnostic Code 7354.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, a 20 percent evaluation is the most appropriate 
given the medical evidence of record.

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's February 2002 letter, the September 2002, February 
2004 and December 2004 RO decisions, the May 2003 and April 
2005 statements of the case (SOC), and the February 2004 and 
December 2004 supplemental SOCs, advised the veteran what 
information and evidence was needed to substantiate his 
claims herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  The documents also advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Moreover, through these 
notices and RO actions, along with his two personal hearing 
in this matter, the veteran was effectively asked to submit 
any of the necessary evidence to substantiate his claims, 
that was in his possession.  In fact, he recently submitted 
additional medical evidence in this matter.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide under the VCAA have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined in connection with this matter.  Thus, the Board 
considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left knee disorder is denied.

An increased disability rating in excess of 20 percent for 
traumatic arthritis, T12 through L1, is denied

A higher initial rating of 20 percent for hepatitis C is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


